

AMENDMENT NO. 11
TO TRADEMARK LICENSE AND TECHNICAL ASSISTANCE AGREEMENT
COVERING MENS PRODUCTS


This Amendment No. 11, dated May 9th, 2008, is to the Trademark License and
Technical Assistance Agreement dated the 15th day of January 1998, by and
between Latitude Licensing Corp. and I.C. Isaacs & Company L.P., as previously
amended by Amendment No. 1 on November 12, 1998, Amendment No. 2 on June 21,
2000, Amendment No. 3 on May 31, 2001, Amendment No. 4 on October 2, 2002,
Amendment No. 5 on March 31, 2003, Amendment No. 6 on October 29, 2003,
Amendment No. 7 on December 16, 2004, Amendment No. 8 on March 29, 2006,
Amendment No. 9 on October 24, 2007 and Amendment No. 10 on March 12, 2008 (as
amended, the “Agreement”).  Capitalized terms used herein have the meaning
ascribed to them in the Agreement unless otherwise indicated.


WHEREAS, the parties hereto wish to amend the Agreement to the extent set forth
herein;


NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged, the parties hereto agree to amend the
Agreement as follows:


1. Section 5; Royalties.


Section 5.5 of the Agreement is hereby amended by adding the following sentence
immediately following the last sentence thereof:


“Notwithstanding anything contained in this Agreement to the contrary, the
$250,000, $250,000, $250,000, and $250,000 royalty payments due in the months of
February, March, April and May, 2008, respectively, shall be deferred to and be
paid no later than December 31, 2009, together with all principal and accrued
interest thereon. All deferred payments shall bear interest at the rate of 10%
per annum.”


2. Effective Date.


This Amendment No. 11 may be executed by facsimile and shall be effective as of
the first date written above.


3. No Defaults; Full Force and Effect; No Other Deferred Royalties.


The parties hereby confirm to one another that neither party is in default to
the other in the performance of any of the obligations owed by either of them to
the other. The Licensee represents to the Licensor that there are no outstanding
unpaid royalties (or interest thereon) under the Agreement other than those
deferred hereby. The Agreement, as amended by this Amendment No. 11, shall
continue in full force and effect.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties, by their authorized representatives, have
executed this Amendment No. 11 to the agreement as of the first date written
above.
 



  LATITUDE LICENSING CORP.                
By:
/s/ Serge J. Massat                
Name:
Serge J. Massat                
Title:
Secretary  






  I.C. ISAACS & COMPANY L.P.           By: I.C. Isaacs & Company, Inc., its
General Partner                    
By:
/s/ Robert S. Stec                    
Name:
Robert S. Stec                    
Title:
Chief Executive Officer  

 

--------------------------------------------------------------------------------

